Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
–DATA COMPRESSION FOR HAVING ONE DIRECT CONNECTION BETWEEN HOST AND PORT OF STORAGE SYSTEM VIA INTERNAL FABRIC INTERFACE  –

	
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “…executing a read operation comprising: on a host system, receiving a read request from an application executing on the host system, the read request specifying a read operation to perform on a data portion stored on the storage system; the host system accessing compression metadata corresponding to the data portion; the host system reading a compressed version of the data portion from the storage system; and the host system decompressing the compressed version to , and wherein the host system and the storage system are separate physical systems, wherein the host system includes a storage system interface that is directly connected, over at least one direct connection from a port of the storage system interface, to an internal fabric of the storage system, and wherein the host system reads the compressed version of the data portion directly from the storage system over the one direct connection between the storage system interface of the host system and the internal fabric of the storage system..” Claims 8 and 15 have similar limitations.

The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
The sited prior art include Walton et al., (US 7,124,245) teaches internal switching fabric independently of one or more directors.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
November 20, 2021